Citation Nr: 0005245	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 6 to November 7, 
1984.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1994 RO rating decision that denied service 
connection for an acquired psychiatric disability.  In July 
1998, the Board denied the claim as not well grounded.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).  In a March 1999 order, the Court granted a December 
1998 unopposed motion from the counsel for the VA Secretary 
to vacate and remand the Board's July 1998 decision for 
readjudication of the veteran's claim on the merits.

In a July 1999 letter, the Board asked the veteran whether he 
wanted submit additional argument and/or evidence.  A written 
argument dated in September 1999 was received from the 
representative.  In November 1999, the Board remanded the 
case to the RO for additional action.



REMAND

A review of the statement of the case sent to the veteran 
shows that he was not provided with the laws and regulations 
pertinent to service connection for an acquired psychiatric 
disability based on aggravation by active service.  
38 U.S.C.A. §§ 1111, 1137, 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1999).

A review of the record also shows the receipt of private 
medical reports of the veteran's psychiatric treatment from 
1993 to 1997 that were not considered by the RO in the 
adjudication of the veteran's claim for service connection 
for an acquired psychiatric disability.  Nor does the record 
contain a waiver from the veteran or his representative of 
the initial consideration of this evidence by the RO.  Due 
process requires that the RO consider all records and provide 
the veteran with an appropriate supplemental statement of the 
case.  38 C.F.R. § 20.1304(c) (1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the veteran's 
claim for service connection for an 
acquired psychiatric disability.  This 
review should consider all evidence 
received since issuance of the statement 
of the case.  

2.  If action remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




